  Case 3:20-cv-00141-D Document 16 Filed 03/24/20             Page 1 of 15 PageID 267



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

BLANCA PEAK RESOURCES, LLC,                 §
                                            §
                            Plaintiff,      §
                                            § Civil Action No. 3:20-CV-0141-D
VS.                                         §
                                            §
BIG STAR ENERGY LIMITED,                    §
                                            §
                            Defendant.      §

                               MEMORANDUM OPINION
                                   AND ORDER

       In this action removed based on diversity of citizenship, plaintiff’s motion to remand

presents the questions whether the removing defendant should be deemed a Texas citizen

based on the citizenship of its wholly-owned Texas subsidiary, and thus precluded as an in-

state defendant from removing the case, and whether defendant contractually waived the

right of removal by agreeing that the parties’ agreement shall be governed by Texas law and

that the forum for any pertinent disputes “is Dallas County, Texas.” For the reasons that

follow, the court holds that the removing defendant should not be deemed a Texas citizen and

that the defendant did not contractually waive its right of removal. The court therefore

denies the motion to remand.

                                             I

       This is an action by plaintiff Blanca Peak Resources, LLC (“Blanca Peak”) against

defendant Big Star Energy Limited (“Big Star”), alleging claims under Texas law for trade

secret misappropriation, breach of contract, and violation of the Texas Theft Liability Act,
  Case 3:20-cv-00141-D Document 16 Filed 03/24/20               Page 2 of 15 PageID 268



Tex. Civ. Prac. & Rem. Code Ann. §§ 134.001-.005 (West 2019). Blanca Peak filed the

lawsuit in Texas state court in Dallas County, Texas. Big Star removed the case to this court

based on diversity of citizenship. It alleges that Blanca Peak is a citizen of Colorado and

Oklahoma based on the citizenship of its members,1 and that Big Star is a citizen of Australia

because it is an Australian corporation with its principal place of business located in

Australia.

       Blanca Peak is in the oil and gas exploration and production business. Through a

related entity, it has recently researched the location and availability of oil, gas, and helium

prospects in several states, including Texas. Big Star is also in the oil and gas exploration

and production business and operates an office located in Subiaco, Western Australia.

       Before June 2018 Big Star’s name was Antares Energy Limited (“Antares Limited”).

Antares Limited focused its mineral production operations in the United States, including

Texas. In 2004 Big Star, operating as Antares Limited, created a subsidiary named Antares

Energy Company (“Antares Company”). Antares Company is a Delaware Corporation that

maintains its principal place of business in Texas.

       When Big Star changed its name from “Antares Energy Limited” to “Big Star Energy


       1
        In its first amended notice of removal, Big Star asserts that Blanca Peak is a
Wyoming citizen. 1st Am. Notice of Removal at 3. Considering Big Star’s allegation that
Blanca Peak’s members are citizens of Colorado and Oklahoma, this assertion is doubtful.
See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008) (“All federal
appellate courts that have addressed the issue have reached the same conclusion: like limited
partnerships and other unincorporated associations or entities, the citizenship of a LLC is
determined by the citizenship of all of its members.”). But even if Blanca Peak should also
be deemed a citizen of Wyoming, such citizenship would be diverse to a citizen of Australia.

                                             -2-
  Case 3:20-cv-00141-D Document 16 Filed 03/24/20               Page 3 of 15 PageID 269



Limited,” it continued its operations in Texas under its subsidiary, “Antares Energy

Company.”

         Big Star’s “Big Star Project’ is located in Midland Basin, Texas. In 2018 Big Star

confirmed in its second quarter report, among other announcements concerning its “Big Star

Project,” that Antares Company is its U.S. subsidiary. It stated that its in-country team had

been established with a veteran of the U.S. oil industry who was appointed as director of Big

Star’s U.S. subsidiary (Antares Company) overseeing the company’s Big Star Project in

Texas.

         In December 2018 Blanca Peak and Big Star entered into a Confidentiality Agreement

(“Agreement”) in connection with their negotiations regarding certain U.S. prospect sites

identified by Blanca Peak’s research. The Agreement provides, in pertinent part: “[t]his

Agreement shall be governed by and construed in accordance with the laws of the state of

Texas without regard to conflicts of law principles otherwise applicable to such disputes and

the forum for the litigation of any such dispute is Dallas County, Texas.” P. App. Ex. 2 at

¶ 11.2

         In 2019 Blanca Peak filed this lawsuit against Big Star in Texas state court in Dallas

County, Texas. Big Star removed the case based on diversity of citizenship. Blanca Peak

now moves to remand on two grounds: First, under 28 U.S.C. § 1441(b)(2), Big Star is



         2
        Blanca Peak’s appendix does not comply with the requirements of N.D. Tex. Civ. R.
7.1(i)(4), which requires that each page of an appendix be sequentially numbered.
Accordingly, the court cites the appendix by the exhibit number designation.

                                              -3-
  Case 3:20-cv-00141-D Document 16 Filed 03/24/20               Page 4 of 15 PageID 270



precluded from removing this case because its wholly-owned subsidiary—Antares

Company—is a citizen of Texas,3 and the close relationship between Big Star (the parent

company) and Antares Company (its subsidiary) justifies the finding that Big Star is a citizen

of Texas. Second, in the Agreement, Big Star waived its right of removal by agreeing that

the Agreement shall be governed by and construed in accordance with the laws of the state

of Texas and that litigation of any such dispute shall be in Dallas County, Texas. Big Star

opposes the motion to remand.

                                               II

       As the removing party, Big Star “has the burden of overcoming an initial presumption

against jurisdiction and establishing that removal is proper.” Carnes v. Data Return, LLC,

2005 WL 265167, at *1 (N.D. Tex. Feb. 1, 2005) (Fitzwater, J.) (citing Howery v. Allstate

Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001)). For a case to be removed based on diversity

jurisdiction, “all persons on one side of the controversy [must] be citizens of different states

than all persons on the other side.” Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079

(5th Cir. 2008) (quoting McLaughlin v. Miss. Power Co., 376 F.3d 344, 353 (5th Cir. 2004)).

Pertinent here, under 28 U.S.C. § 1441(b)(2),4 a case cannot be removed based on diversity


       3
         Because Antares Company maintains its principal place of business in Texas, it is a
citizen of Texas. Ill. Cent. Gulf R. Co. v. Pargas, Inc., 706 F.2d 633, 637 (5th Cir. 1983)
(holding that a corporation is considered to be a citizen both of its state of incorporation and
of its principal place of business).
       4
         28 U.S.C. § 1441(b)(2) provides: “[a] civil action otherwise removable solely on the
basis of the jurisdiction under section 1332(a) of this title may not be removed if any of the
parties in interest properly joined and served as defendants is a citizen of the State in which

                                             -4-
  Case 3:20-cv-00141-D Document 16 Filed 03/24/20                Page 5 of 15 PageID 271



jurisdiction if any properly joined defendant is a citizen of the state in which the action is

brought (here, Texas).

                                               III

       Blanca Peak maintains, first, that Big Star is precluded from removing this case under

28 U.S.C. § 1441(b)(2) because its wholly-owned subsidiary (Antares Company) is a citizen

of Texas, and the close relationship between Big Star (the parent company) and Antares

Company (its subsidiary) justifies the finding that Big Star is a citizen of Texas.

                                                A

       Relying on Hargave v. Fibreboard Corp., 710 F.2d 1154 (5th Cir. 1983), Blanca Peak

contends that a close relationship between a parent and its subsidiary may justify a finding

that the parent does business in a jurisdiction through the local activities of its subsidiaries.5

Blanca Peak first recognizes the determining factors that the Hargrave court relied on to find

that the parent company was not subject to jurisdiction. It then argues that, despite the

absence of discovery (which the court will address below), which has precluded Blanca Peak

from discovering and providing evidence such as asset commingling, joint bank accounts,


such action is brought.”
       5
         Blanca Peak’s reliance on Hargrave is somewhat misplaced. In Hargrave the court
addressed whether the “close relationship” between a parent and its subsidiary justified a
finding that the parent corporation did business in a state such that the court could exercise
personal jurisdiction over the parent corporation. See Hargrave, 710 F.2d at 1159. At issue
here is whether removal is proper under 28 U.S.C. § 1441(b)(2), which relates to whether the
case is removable. Regardless, even if the court applies the factors articulated in Hargrave to
determine whether Blanca Peak has established that Antares Company is Big Star’s alter ego,
it would still find that Blanca Peak has failed to meet its burden. See infra § III(D).

                                              -5-
  Case 3:20-cv-00141-D Document 16 Filed 03/24/20               Page 6 of 15 PageID 272



and joint payroll accounts, the evidence shows that the board of directors for Antares

Company consists of Ross Warner, Michael Pollack, and Joanne Kendrick; that they make

up three of the four current board members of Big Star; that Antares Company is not engaged

in an unrelated field or a specialized offshoot; that the two companies are for all intents and

purposes the exact same types of companies engaged in the exact same types of business;

that, unlike the entities in Hargrave, these companies did not later become associated merely

by technicality; and that Big Star created Antares Company specifically to operate within

Texas in the same manner that Big Star would otherwise operate. In its reply, Blanca Peak

relies on the court’s obligation to strictly construe the removal statutes in favor of remand

and the evidence of an alter ego relationship between Big Star and Antares Company.

                                              B

       It is well established that a “subsidiary corporation which is incorporated as a separate

entity from its parent corporation is considered to have its own principal place of business.”

Burnside v. Sanders Assocs., Inc., 507 F. Supp. 165, 166 (N.D. Tex. 1980) (Hill, J.) (citation

omitted), aff’d, 643 F.2d 389 (5th Cir. Unit A Mar. 1981). The citizenship of a subsidiary

may be imputed to its parent corporation, however, when the subsidiary is not truly operating

as a separate entity but is, instead, the alter ego of the parent corporation. See Bennett v.

Steak ‘N Shake Operations, Inc., 2010 WL 2400160, at *1 (N.D. Tex. June 14, 2010) (Lynn,

J.) (“The citizenship of a parent corporation may be imputed to its subsidiary when the latter

is not truly operating as a separate entity.”). “Whether a subsidiary is a separate entity is a

question of fact.” Id. (citing Burnside, 507 F. Supp. at 166). To determine whether a

                                             -6-
  Case 3:20-cv-00141-D Document 16 Filed 03/24/20              Page 7 of 15 PageID 273



subsidiary is the alter ego of its parent company, courts consider such matters as “the degree

of control exercised by the parent, the relationship between parent and subsidiary activities,

the membership of the Board of Directors, and the maintenance of separate corporate books.”

Burnside, 507 F. Supp. at 166; see also Bennett, 2010 WL 2400160, at *1.

                                              C

       Although Big Star, as the removing party, bears the ultimate burden of establishing

the court’s jurisdiction, Blanca Peak must prove that Big Star is not a separate entity from

its subsidiary. See Bennett, 2010 WL 2400160, at *1. In its opening and reply briefs, Blanca

Peak seemingly relies on the absence of discovery to excuse its failure to offer necessary

supporting proof. See P. Br. 7 (“Due to the fact that no discovery has yet been permitted,

Plaintiff has not been given the opportunity to discover and provide evidence of asset

com[m]ingling, joint bank and payroll accounts, etc.”); P. Reply Br. 2 (“As Plaintiff argued,

despite having no ability to engage in discovery with Defendant on this topic, Plaintiff

established in its Motion and within Defendant’s own records (attached to Plaintiff’s Motion)

that several of these factors have clearly been satisfied.”). But Blanca Peak has never moved

for leave to conduct discovery, despite the fact that jurisdictional discovery is available and

has been granted by this court when requested. See, e.g., Valtech Sols., Inc. v. Davenport,

2016 WL 2958927, at *2 (N.D. Tex. May 23, 2016) (Fitzwater, J.) (granting leave to conduct

jurisdictional discovery).   Accordingly, Blanca Peak cannot rely on the absence of

jurisdictional discovery to excuse its failure to satisfy the burden of proving that Antares

Company’s citizenship should be imputed to Big Star.

                                             -7-
  Case 3:20-cv-00141-D Document 16 Filed 03/24/20                Page 8 of 15 PageID 274



                                                D

       Blanca Peak has failed to prove that Antares Company is the alter ego of Big Star.

       Blanca Peak relies on evidence that the board of directors for Antares Company

constitute three of the four current board members of Big Star; that Antares Company and

Big Star are engaged in related fields; that the two companies are essentially the exact same

types of companies engaged in the exact same types of business; that the companies did not

later become associated merely by technicality; and that Big Star created Antares Company

specifically to operate within Texas in the same manner that Big Star would otherwise

operate. In its reply brief, Blanca Peak relies on evidence that Big Star grouped together the

profit and loss of Big Star and its controlled entities and implied that its assets and the assets

of Antares Company are one and the same.

       This evidence is insufficient to establish that Antares Company is not truly operating

as a separate entity but is, instead, the alter ego of Big Star. Although there is substantial

overlap in the two companies’ boards of directors, and Big Star, the parent company, created

Antares, its wholly-owned subsidiary, these facts alone does not prove that Antares Company

is the alter ego of Big Star. Blanca Peak has not offered any evidence that the companies’

assets are actually jointly held or commingled,6 that the companies do not maintain separate

corporate records and observe other corporate formalities, or that the companies are not

actually operating as two separate legal entities. Cf. Nauru Phosphate Royalties, Inc. v.


       6
        The cited references in Big Star’s corporate filings to the assets of Antares Company
are insufficient to establish that the assets of the two companies are actually jointly held.

                                              -8-
  Case 3:20-cv-00141-D Document 16 Filed 03/24/20                Page 9 of 15 PageID 275



Drago Daic Interests, Inc., 138 F.3d 160, 164 (5th Cir. 1998) (noting that “[t]his court has

attributed a subsidiary’s citizenship to its parent company in alter ego situations where the

subsidiary’s wrongful conduct is at issue,” but holding that “[t]here is no evidence that the

corporate form of Nauru’s subsidiaries should be disregarded and the subsidiaries treated as

alter egos of Nauru.”); Petty v. Venable, Baetjer, Howard & Civiletti, LLP, 2002 WL

31875567, at *5 (N.D. Tex. Dec. 6, 2002) (Kaplan, J.) (“[T]he activities of affiliated

corporations cannot be imputed to [defendant] for diversity purposes [where] plaintiffs do

not allege, much less prove, that [affiliated corporations] are the alter egos of [defendant].”),

rec. adopted, 2002 WL 31875567, at *1 (N.D. Tex. Dec. 18, 2002) (Fitzwater, J.). Blanca

Peak is relying on a handful of facts to draw the inference that Big Star and Antares

Company are alter egos. But it has failed to adduce evidence on myriad other facts (asset

commingling, joint bank accounts, and joint payroll accounts) that Blanca Peak itself

recognizes as bearing on this question. And it certainly has not addressed many of the factors

deemed significant in Hargrave. See Hargrave, 710 F.2d at 1160 (holding that alter ego was

not established where corporations maintained separate corporate headquarters, shared no

common officers, scrupulously observed corporate formalities, maintained separate bank

accounts, accounting and payroll systems, insurance contracts, budgets, and financial records,

filed separate tax returns, and did not commingle any corporate assets).

       Accordingly, the court denies Blanca Peak’s motion to remand to the extent based on

the premise that Antares Company’s Texas citizenship should be imputed to Big Star.



                                              -9-
 Case 3:20-cv-00141-D Document 16 Filed 03/24/20               Page 10 of 15 PageID 276



                                              IV

       Blanca Peak maintains next that Big Star waived its right of removal.

                                              A

       Blanca Peak contends that Big Star waived its right of removal by clearly indicating

that the Agreement “shall be governed by Texas law” and that “litigation of any dispute

arising from the Agreement shall be in Dallas County, Texas,” P. Br. 8; that the language in

the Agreement is “extremely similar” to the forum selection clause in ENSCO International,

Inc. v. Certain Underwriters at Lloyd’s, 579 F.3d 442 (5th Cir. 2009) (affirming order of

remand where contract stated “[a]ny disputes arising under or in connection with it shall be

subject to the exclusive jurisdiction of the Courts of Dallas County, Texas,”), which the Fifth

Circuit held clearly demonstrated the parties’ intent to make Texas the exclusive jurisdiction;

that there is no question that the wording in the Agreement sufficiently reflects the parties’

intent for the Agreement to be governed by Texas law and that disputes be resolved in the

courts of Dallas County, Texas; and that due to the fact that the language in the Agreement

is more than reasonably clear in identifying Dallas County, Texas courts as the proper venue,

and given the support of case law in determining that such language further indicates the state

courts of that county or city, and not federal, Big Star is estopped from removing this case.

                                              B

       “For a contractual clause to prevent a party from exercising its right to removal, the

clause must give a ‘clear and unequivocal’ waiver of that right.” City of New Orleans v.

Mun. Admin. Servs., Inc., 376 F.3d 501, 504 (5th Cir. 2004) (citing McDermott Int’l, Inc. v.

                                            - 10 -
 Case 3:20-cv-00141-D Document 16 Filed 03/24/20               Page 11 of 15 PageID 277



Lloyd’s Underwriters of London, 944 F.2d 1199, 1212-13 (5th Cir. 1991); Waters v.

Browning-Ferris Indus., Inc., 252 F.3d 796, 797 (5th Cir. 2001)). “Ambiguous language

cannot constitute a ‘clear and unequivocal’ waiver.” Grand View PV Solar Two, LLC v.

Helix Elec., Inc., 847 F.3d 255, 258 (5th Cir. 2017) (quoting City of New Orleans, 376 F.3d

at 505-06). “A party may waive its right[] [to removal] by explicitly stating that it is doing

so, by allowing the other party the right to choose venue, or by establishing an exclusive

venue within the contract.” City of New Orleans, 376 F.3d at 504. Blanca Peak focuses only

on the third of these options, arguing that the Agreement “sufficiently reflects the Parties’

intent . . . that disputes be resolved in the courts of Dallas County.” P. Br. 10.

                                               C

       The Agreement provides, in pertinent part: “[t]his Agreement shall be governed by

and construed in accordance with the laws of the state of Texas without regard to conflicts

of law principles otherwise applicable to such disputes and the forum for the litigation of any

such dispute is Dallas County, Texas.” P. App. Ex. 2 at ¶ 11 (emphasis added). Although

this language establishes that the forum for litigation of any pertinent dispute is Dallas

County, Texas, it does not specify a particular court in Dallas County as the exclusive forum,

and it does not imply state rather than federal jurisdiction. See, e.g., Berry v. WPS, Inc. 2005

WL 1168412, at *2 (S.D. Tex. May 16, 2005) (holding, where contract stated that

“jurisdiction shall lie exclusively in Houston, Harris County, Texas,” that “the clause does

not specify a particular court in Houston as the exclusive forum for litigation . . . [and] does

not imply state rather than federal jurisdiction.” (citation omitted)); see also, e.g., Collin

                                             - 11 -
 Case 3:20-cv-00141-D Document 16 Filed 03/24/20                Page 12 of 15 PageID 278



County v. Siemens Bus. Servs., Inc., 250 Fed. Appx. 45, 52 (5th Cir. 2007) (holding that “in

removal cases, the use of the term ‘county’ rather than ‘district’ at the very least falls short

of a clear and unequivocal waiver of federal jurisdiction.”).

       Blanca Peak argues that the language in the Agreement is “extremely similar” to the

contractual language in ENSCO, which the Fifth Circuit held “clear[ly] and unequivocal[ly]”

waived the defendant’s right to removal. ENSCO Int’l, Inc., 579 F.3d at 448-49. The court

disagrees. In ENSCO International the contract stated that “[a]ny disputes arising under or

in connection with [the contract] shall be subject to the exclusive jurisdiction of the Courts

of Dallas County, Texas.” Id. at 443 (emphasis added). As the Fifth Circuit had earlier

explained in Dixon v. TSE International, Inc. 330 F.3d 396, 398 (5th Cir. 2003), “[f]ederal

district courts may be in Texas, but they are not of Texas.” See also Berry, 2005 WL

1168412, at *2 (same). Thus the ENSCO contract’s reference to the courts “of” Dallas

County clearly referred to the Texas state courts sitting in Dallas County. By contrast, the

Agreement at issue here does not refer to the courts “of” Dallas County; it provides that the

forum for any disputes “is” Dallas County. ENSCO is thus distinguishable.

       Nor is the court persuaded by Blanca Peak’s reliance on Milk ‘N’ More, Inc. v.

Beavert, 963 F.2d 1342 (10th Cir. 1992). First, Milk ‘N’ More is a decision of another circuit

and is not binding on this court. Second, Milk ‘N’ More can be harmonized with Fifth Circuit

precedent based on its facts.

       In Milk ‘N’ More the contract stated that “venue shall be proper under this agreement

in Johnson County, Kansas.” Id. at 1343. This court can take judicial notice that there is no

                                             - 12 -
 Case 3:20-cv-00141-D Document 16 Filed 03/24/20               Page 13 of 15 PageID 279



federal district court that sits in Johnson County, Kansas. Under 28 U.S.C. § 96, the District

of Kansas holds court “at Kansas City, Lawrence, Leavenworth, Salina, Topeka, Hutchinson,

Wichita, Dodge City, and Fort Scott,” none of which places for holding court is located in

Johnson County, Kansas. In Collin County, 250 Fed. Appx. 45, the clause at issue provided

that venue “shall lie exclusively in Collin County, Texas.” Id. at 47. The panel addressed,

in pertinent part, the district court’s reliance on the fact that there was no federal district

courthouse in Collin County to hold that this clause constituted a waiver of federal removal

rights and for ordering remand. Id. at 52. The panel “agree[d] that, under the facts of this

case, Collin County’s lack of a federal courthouse renders the clause at issue such a waiver.”

Id. It concluded that it was “clear that the clause at issue in this case was intended to relate

to where there is a sitting court.” Id. Remand was proper because the clause provided that

venue shall lie exclusively in Collin County, Texas, and no federal district court sat in Collin

County at that time. The result of Milk ‘N’ More is therefore factually consistent with the

result of Collin County, and the case would have been properly remanded under Fifth Circuit

precedent.

       Another Fifth Circuit case, Alliance Health Group, LLC v. Bridging Health Options,

LLC, 553 F.3d 397 (5th Cir. 2008), supports upholding Big Star’s right of removal. In

Alliance Health Group the venue clause at issue provided: “Governing Law: This Agreement

shall be governed by and construed in accordance with the laws of the state of Mississippi

and exclusive venue for any litigation related hereto shall occur in Harrison County,

Mississippi.” Id. at 398 (emphasis omitted). After a dispute arose, one of the parties sued

                                             - 13 -
 Case 3:20-cv-00141-D Document 16 Filed 03/24/20                Page 14 of 15 PageID 280



in the Southern District of Mississippi. A federal courthouse is located in Harrison County.

Id. The district court denied the defendant’s motion to dismiss and certified its ruling for

interlocutory appeal. Id. The Fifth Circuit affirmed. It distinguished two district court cases

that had held that venue was appropriate only in state court, noting that in those cases there

was no federal courthouse in the specified county. Id. at 399. It also addressed the Fifth

Circuit’s earlier, unpublished opinion in Collin County, to the same effect. Id. at 399-400.

Then panel then reached the question not addressed in Collin County, explaining that

              the question is not whether venue is proper when a federal
              judicial district merely includes the county named in the forum-
              selection clause; rather, it is whether venue is proper when the
              district court is located in the specified county. . . . [T]he clause
              at hand, providing for venue in a specific county, permits venue
              in either federal or state court, because a federal courthouse is
              located in that county.

Id. at 400. Like the district court in Alliance Health Group, the Northern District of Texas

does sit in the county specified in the forum-selection clause7 (here, Dallas County, Texas,

28 U.S.C. § 124(a)(1)), and a federal courthouse is located in that county. Therefore, the

forum-selection clause at issue, which provides that the forum for the litigation of any such

dispute is Dallas County, Texas, permits this suit to proceed either in federal or state8 court.

       The court rejects each of Blanca Peak’s bases for contending that Big Star “clearly


       7
        “Although the clause at issue refers to venue, we have previously treated similar
clauses as forum-selection clauses.” Alliance Health Grp., 553 F.3d at 399 (collecting
cases).
       8
        The court includes Dallas County county courts at law within the meaning of the term
“state” court.

                                             - 14 -
 Case 3:20-cv-00141-D Document 16 Filed 03/24/20              Page 15 of 15 PageID 281



and equivocally” waived its right to remove this case to federal court. Accordingly, the court

denies Blanca Peak’s motion to remand on the ground that Big Star waived its right to

remove this action to federal court.

                                        *    *   *

       Accordingly, for the reasons explained, the court denies Blanca Peak’s motion to

remand.

       SO ORDERED.

       March 24, 2020.



                                            _________________________________
                                            SIDNEY A. FITZWATER
                                            SENIOR JUDGE




                                            - 15 -
